Citation Nr: 1146949	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-48 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for arthritis of the bilateral hands and shoulders.  

2.  Entitlement to service connection for a left shoulder rotator cuff tear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1953 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In December 2007, the Board denied the Veteran's service connection claim and the RO subsequently denied the Veteran's petition to reopen the claim in April 2010.  Regardless of the RO's decision to deny reopening the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Since the June 2011 Supplemental Statement of the Case was issued, the Veteran submitted additional evidence, to include copies of service and VA treatment records.  The Veteran did not submit a signed waiver of initial RO consideration.  However, this evidence is a duplicate copy of evidence received prior to the June 2011 Supplemental Statement of the Case and, thus, while additional it does not have any additional merit on the appellate issue.  See 38 U.S.C.A. § 20.1304(c).  

In September 2010, the Veteran submitted a statement which he asserted that VA had committed clear and unmistakable error (CUE) in adjudicating his left shoulder disability.  However, he did not indicate that he was asserting CUE in a specific VA decision, nor did he provide any specific argument to support his assertion of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that CUE is a very specific and rare kind of "error," and that any allegation of CUE must be pled with specificity.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  Given the vague nature of the Veteran's statement, the Board is not construing a new claim of CUE against a specific VA decision at this time.  However, the Board notes that the Veteran is free to file a CUE claim as to a specific decision in the future if he feels that such a claim is warranted.   

Throughout the pendency of the appeal, the Veteran has, in part, asserted left shoulder pain.  The RO initially adjudicated the claim as arthritis of the bilateral hands and shoulders.  Following the December 2007 Board decision, the Veteran asserted that he should be service connected not for the arthritis of his shoulder but for the left shoulder rotator cuff tear that was discovered through a MRI.  The RO subsequently adjudicated the issue as one of whether new and material evidence was submitted to reopen a claim of service connection for arthritis of the hands and shoulders, to include a left shoulder rotator cuff tear.  In the June 2011 VA Form 646, the Veteran, through his representative, asserted that previous rating decisions did not adjudicate the organic condition of the rotator cuff tear, which is separate and distinct from the arthritis of the hands and shoulders.  The Board agrees.  As such, the Board has recharacterized the issues as (i) whether new and material evidence has been submitted to reopen a claim of service connection for arthritis of the hands and shoulders and (ii) entitlement to service connection for a left shoulder rotator cuff tear.  The Veteran is not prejudiced by such recharacterization as the RO previously adjudicated these disabilities and the matter is remanded for further development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A sufficient rationale and supporting explanation need to be provided that address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was provided a VA examination in November 2010 to assess the nature and etiology of any shoulder disabilities.  During the examination, the examiner noted the in-service injury when the Veteran was involved in a motor vehicle accident and injured his left shoulder.  The examiner noted the Veteran's continued pain and discussed the post-service treatment records.  Following a February 2005 MRI, the Veteran was diagnosed with left rotator cuff arthropathy, diffuse degenerative changes of the glenoid labrum, and attenuated bicep tendons.  The examiner opined that the Veteran's left shoulder disorder was less likely than not related an injury during service.  He reasoned that the 1995 x-rays were normal and that the mild changes of were more consistent with the aging process than with an injury that occurred 50 years prior to the examination.  It appears that the examiner only opined as to the degenerative changes and did not provide an opinion as to the etiology of the chronic left shoulder rotator cuff tendon rupture.  As such, a clarifying medical opinion is required to assess the etiology of the left shoulder rotator cuff tear.  

The Board is deferring any decision on the petition to reopen because information obtained from the new VA examination, discussed below, could potentially be relevant to this issue.  


Accordingly, the case is REMANDED for the following action:

1. Notify the same examiner who performed the November 2010 VA joints examination, if possible, and ask him to provide a medical opinion as to whether the Veteran's rotator cuff disability of the left shoulder is related to his military service.  The examiner should review the claims file, including the Veteran's service treatment records, VA medical records, and this REMAND and render any relevant diagnoses.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner should conduct a thorough examination of the left shoulder and identify all disabilities present in the shoulder.  As to each disability identified, to include any disorder involving the left rotator cuff, the examiner should offer an opinion as to whether it is at least as likely as not that any current left shoulder disability is related to his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)


